DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 1/19/2021. Claims 1-20 are currently pending. Claims 3-10 have been amended in a preliminary amendment. Claims 11-20 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “a predetermined fixed gap which is set in advance according to a thickness of the sheet is secured between a sheet transfer surface configuring the transfer passage for the sheet and the drive body” (emphasis added) is indefinite because it is not clear how a gap can be secured to an object. A gap is an absence of material. How can an absence of material be attached to anything? Furthermore, it is not clear what is means for a sheet transfer surface to “configure” a transfer passage. A passage is also an absence of material. How does a surface configure an absence of material? In this case, no interpretation is being made to further prosecution because it is not clear how this limitation should be reasonably interpreted. Claims 11-19 are rejected based on their dependency from claim 2
	Regarding claim 2, the limitation “the drive body” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a drive body of the drive bodies.”
	Regarding claim 7, the limitation “the sheet” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a sheet.”
	Regarding claim 9, the limitations “the sheet” in line 2, “the drive device” in line 3, and “the drive bodies” in line 3 each lack sufficient antecedent basis. In order to further prosecution, the first two lines have been interpreted to recite “A printing device in which a plurality of printing units are disposed in a width direction of the sheet, each of the printing units being the printing unit according to claim 1.” Claim 20 is rejected based on its dependency from claim 9


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaki (US 2011/0013204 A1).
	Regarding claim 1, a printing unit comprising: a support frame (11 – Fig. 2) that is supported to face a transfer passage for a sheet (see Fig. 2, a surface of 11 faces a transfer passage of a sheet); an inkjet head (12 – Fig. 2) that is fixed to the support frame and performs printing on a printing surface of the sheet (para. 0056); drive bodies (21, 22 – Fig. 1) that are rotatably supported on the support frame on both sides of the inkjet head in a width direction of the sheet and come into contact with the printing surface of the sheet (para. 0062 and see Fig. 1), and a drive device (the motor, para. 0126, line 6) that drives and rotates the drive bodies (para. 0126).
Nakagaki further discloses:
	Claim 4, the drive bodies (21, 22 – Fig. 1) include drive rollers (21, 22 – Fig. 1 are in the form of rollers, see Fig. 1) which are disposed on both sides of the support frame (11 – Fig. 2) in the width direction of the sheet (see Fig. 1, 21, 22 extend to the left and the right of 11) and driven and rotated by the drive device (para. 0126, note that the drive device rotates 21 by rotating 22 and pulling the sheet over 21).

	Claim 5, a first movement adjusting device (the belt and motor, para. 0058, lines 2-3) which adjusts a position of the inkjet head (12 – Fig. 2) by moving the support frame along the width direction of the sheet (paras. 0056 and 0058).

	Claim 14, the drive bodies (21, 22 – Fig. 1) include drive rollers (21, 22 – Fig. 1 are in the form of rollers, see Fig. 1) which are disposed on both sides of the support frame (11 – Fig. 2) in the width direction of the sheet (see Fig. 1, 21, 22 extend to the left and the right of 11) and driven and rotated by the drive device (para. 0126, note that the drive device rotates 21 by rotating 22 and pulling the sheet over 21).

	Claim 15, a first movement adjusting device (the belt and motor, para. 0058, lines 2-3) which adjusts a position of the inkjet head (12 – Fig. 2) by moving the support frame along the width direction of the sheet (paras. 0056 and 0058).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu (US 2010/0210436 A1) in view of Nakagaki (US 2011/0013204 A1).
	Regarding claim 7, Taketsugu discloses a printing device (2 – Fig. 1) in which a plurality of printing units (2A-2D – Fig. 1) are disposed at predetermined intervals in a transfer direction of a sheet (see Fig. 1).
	However, Taketsugu does not disclose that the printing units are the same as recited in claim 1.
	Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing units in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that each of the printing units are in the form of the printing unit taught by Nakagaki since the printing units of Taketsugu and the printing units of Nakagaki are interchangeable and known printing units.

	Regarding claim 10, Taketsugu, as modified by Nakagaki further teaches a box making machine (Fig. 1, Taketsugu) comprising: a sheet feeding unit (1 – Fig. 1, Taketsugu) that supplies a sheet material for box making (para. 0081, Taketsugu); a printing section (at 2 – Fig. 1, Taketsugu) that performs printing on the sheet material for box making (para. 0082, Taketsugu); a slotter creaser unit (3 – Fig. 1, Taketsugu) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083, Taketsugu); a folding unit (4 – Fig. 1, Taketsugu) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084, Taketsugu); and a counter ejector unit (6 – Fig. 1, Taketsugu) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086, Taketsugu), wherein the printing section includes the printing device according to claim 7 (see the rejection of Fig. 7 above).

	Regarding claim 17, Taketsugu teaches a box making machine (Fig. 1, Taketsugu) comprising: a sheet feeding unit (1 – Fig. 1, Taketsugu) that supplies a sheet material for box making (para. 0081, Taketsugu); a printing section (at 2 – Fig. 1, Taketsugu) that performs printing on the sheet material for box making (para. 0082, Taketsugu); a slotter creaser unit (3 – Fig. 1, Taketsugu) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083, Taketsugu); a folding unit (4 – Fig. 1, Taketsugu) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084, Taketsugu); and a counter ejector unit (6 – Fig. 1, Taketsugu) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086, Taketsugu), wherein the printing section includes a printing device (2 – Fig. 1) in which a plurality of printing units (2A-2D – Fig. 1) are disposed at predetermined intervals in a transfer direction of the sheet (see Fig. 1).
	However, Taketsugu does not disclose that the printing units are the same as recited in claim 2.
	Nakagaki teaches a printing unit according to claim 2 (see the rejection of claim 2 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing units in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that each of the printing units are in the form of the printing unit taught by Nakagaki since the printing units of Taketsugu and the printing units of Nakagaki are interchangeable and known printing units.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Branca (US 2015/0290926 A1) in view of Nakagaki (US 2011/0013204 A1).
	Regarding claim 8, Branca teaches a flexographic printing unit (82 – Fig. 1) that is disposed downstream of a printing unit (81 – Fig. 1 in the embodiment where 81 is replaced as an inkjet printer, para. 0016, lines 4-9) in a transfer direction of a sheet (see Fig. 1).
	However, Branca does not expressly disclosed the structure of the printing unit.
Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Branca and the printing unit of Nakagaki print on a sheet of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing unit in Branca.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Branca such that the printing unit is in the form of the printing unit taught by Nakagaki since Branca is silent as to the structure of the printing units and Nakagaki teaches a known solution.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu (US 2010/0210436 A1) in view of Nakagaki (US 2011/0013204 A1) and Branca (US 2015/0290926 A1).
	Regarding claim 18, Taketsugu teaches a box making machine (Fig. 1) comprising: a sheet feeding unit (1 – Fig. 1) that supplies a sheet material for box making (para. 0081); a printing section (at 2 – Fig. 1) that performs printing on the sheet material for box making (para. 0082); a slotter creaser unit (3 – Fig. 1) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083); a folding unit (4 – Fig. 1) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084); and a counter ejector unit (6 – Fig. 1) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086), wherein the printing section includes a printing device (2 – Fig. 1) and a printing unit (2A – Fig. 1).
	Taketsugu does not disclose that the printing unit is the same as recited in claim 2.
	Nakagaki teaches a printing unit according to claim 2 (see the rejection of claim 2 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing unit in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that the printing unit is in the form of the printing unit taught by Nakagaki since the printing unit of Taketsugu and the printing unit of Nakagaki are interchangeable and known printing units.
	Taketsugu, as modified by Nakagaki, further teaches a second printing unit (2B – Fig. 1, Taketsugu) disposed downstream of the first printing unit in a transfer direction of the sheet (see Fig. 1, Taketsugu). However, Taketsugu, as modified by Nakagaki, does not teach a flexographic printing unit that is disposed downstream of the printing unit in a transfer direction.
	Branca teaches the equivalency of a printing unit and a flexographic printing unit (para. 0016).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the second printing unit of Taketsugu to be a flexographic printing unit since Branca teaches that a printing unit can be a flexographic printing unit.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 9, 11-13, 16, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/2/2022